t c memo united_states tax_court alan r wylie petitioner v commissioner of internal revenue respondent docket no 6949-o0l filed date thomas w roberts for petitioner karen nicholson sommers for respondent memorandum opinion laro judge this case is based on a petition filed under sec_6330 respondent moved for summary_judgment under rule a on date the court by order dated date required petitioner to respond to respondent’s ‘unless otherwise indicated section references are to the internal_revenue_code applicable to the years in issue rule references are to the tax_court rules_of_practice and procedure - - motion by date petitioner did not file a response for convenience we shall combine the facts which are not in dispute with our opinion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay the tax within days after notice_and_demand for payment the secretary may collect the tax by levy upon the taxpayer’s property sec_6331 provides that the secretary must provide the taxpayer with notice including notice of the administrative appeals available to the taxpayer before proceeding with collection by such a levy in congress enacted sec_6330 to provide protections for taxpayers in tax collection matters involving the imposition of a levy on a taxpayer's property see internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 sec_6330 generally provides that the secretary cannot proceed with the collection_of_taxes by way of a levy until the taxpayer has been given notice and an opportunity for administrative review of the matter in the form of an appeals_office due process hearing judicial review of the administrative determination is available if the taxpayer petitions this court or the appropriate u s district_court see sec_6330 on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a - - hearing the levy related to his unpaid liability for income_tax assessments for and petitioner requested and was granted a collection_due_process_hearing which was held on date other than objecting that the form_4340 certificate of assessment and payments was not a proper basis to verify the assessments petitioner raised no other arguments and offered no collection alternatives on date respondent sent a notice_of_determination concerning collection action s under sec_6320 and or to petitioner notice_of_determination the notice_of_determination states the collection enforcement action proposed is the appropriate action in this case petitioner timely filed a petition seeking judicial review of that determination where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo where as is here the underlying liability is not at issue the court will review the commissioner's administrative determination for abuse_of_discretion see 114_tc_604 petitioner alleges in the petition that respondent made the following errors in making his determination a the appeals officer failed to get proper verification from the secretary that the service met the requirements of any applicable law or administrative procedure as required by sec_6330 cfr sec_301 6320-t e sic and sec_301 t e sic - - b the appeals officer failed to furnish requested documentation prior to the hearing and failed to properly schedule and notify the petitioners of the time and date of the hearing that petitioners requested c these failures resulted in the petitioner’s and their authorized representative’s inability to be present and present their case examine documents or cross examine witnesses against them we have assumed that the intended reference in the petition is a reference to sec_301_6330-1t e temporary proced admin regs fed reg date which provides e matters considered at cdp hearing in general appeals has the authority to determine the validity sufficiency and timeliness of any cdp collection_due_process_notice given by the irs and of any request for a cdp hearing that is made by a taxpayer prior to issuance of a determination the hearing officer is required to obtain verification from the irs office collecting the tax that the requirements of any applicable law or administrative procedure have been met the taxpayer may raise any relevant issue relating to the unpaid tax at the hearing including appropriate spousal defenses challenges to the appropriateness of the proposed collection action and offers of collection alternatives the taxpayer also may raise challenges to the existence or amount of the tax_liability for any_tax period shown on the cdp_notice if the taxpayer did not receive a statutory_notice_of_deficiency for that tax_liability or did not otherwise have an opportunity to dispute that tax_liability finally the taxpayer may not raise an issue that was raised and considered at a previous cdp hearing under sec_6320 or in any other previous administrative or judicial proceeding if the taxpayer participated meaningfully in such hearing or proceeding taxpayers will be expected to provide sec_301_6320-1t e temporary proced admin regs fed reg date is substantially_similar to sec_301_6330-1t e temporary proced admin regs fed reg date all relevant information requested by appeals including financial statements for its consideration of the facts and issues involved in the hearing the appeals officer relied on a form_4340 certificate of assessment and payments to verify the proper assessments of the taxes in issue generally courts have held that form_4340 provides at least presumptive evidence that a tax has been validly assessed under sec_6203 see 990_f2d_451 9th cir 961_f2d_1 lst cir 933_f2d_991 fed cir 871_f2d_1015 lith cir 318_f2d_637 7th cir petitioner’s argument that the production of and reliance by the appeals officer on a form_4340 to establish a procedurally proper assessment is an abuse_of_discretion or irregularity is without legal support see 115_tc_35 certificates of assessments and payments are routinely used to prove that tax_assessment has in fact been made they are presumptive proof of a valid assessment 970_f2d_733 10th cir quotation marks and citations omitted petitioner has neither averred nor demonstrated any irregularity in the assessment procedure that would raise a question as to the validity of the assessment we therefore hold it was not an abuse_of_discretion for appeals to rely in part on a form_4340 - - for the purpose of complying with sec_6330 and sec_301_6330-1t e temporary proced admin regs supra see davis v commissioner supra we find petitioner’s allegations contained in paragraph b set out above to be unsupported by the record on date petitioner’s representative was notified that a collection_due_process_hearing would be held on date at petitioner’s request the hearing was rescheduled on date and held on date petitioner was represented at the hearing by thomas roberts c p a and richard miller c p a we find as a fact that the appeals officer furnished a form_4340 at the hearing and notified petitioner of the time and date of the hearing we hold that respondent provided petitioner with all required documents and provided adequate notice of the hearing to petitioner petitioner’s final allegation of error is that he was precluded from gaining access to documents and not allowed to cross-examine witnesses we rejected these same arguments in davis v commissioner supra and the reasoning stated therein is equally applicable here - we find that respondent did not abuse his discretion when making his determination that the collection enforcement action proposed is the appropriate action in this case consequently we shall grant respondent’s motion for summary_judgment the decision in this case will indicate that we sustain respondent's administrative determination to proceed with collection against petitioner to reflect the foregoing an appropriate order and decision will be entered qranting respondent’s motion for summary_judgment
